Citation Nr: 0102814	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-gastrectomy syndrome, currently evaluated as 40 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
August 1947 and from November 1950 to March 1952.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in December 1998.  



REMAND

Service connection is currently in effect for post-
gastrectomy syndrome, evaluated as 40 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7308.  Under Diagnostic 
Code 7308, a 20 percent evaluation is warranted for mild post 
gastrectomy syndrome with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
with continuous mild manifestations.  A 40 percent evaluation 
requires moderate post gastrectomy syndrome, with episodes 
(less frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe post gastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.  

On his last VA examination, performed in August 1998, the 
examiner noted that the veteran did not have heartburn or 
gastroesophageal reflux symptomatology, circulatory 
disturbances after meals, diarrhea or constipation, or 
episodes of colic or abdominal distention.  The veteran 
admitted to having nausea after meals, without vomiting.  The 
examination revealed that the veteran had weighed 161 pounds 
for the past year and did not appear anemic.  The complaints 
included those of minimal right lower quadrant tenderness on 
palpation of the abdomen.  The diagnoses included those of 
history of peptic ulcer disease with status post subtotal 
gastrectomy in 1968 and chronic recurring nausea, probably 
secondary to post gastrectomy syndrome.  

The medical evidence submitted since the August 1998 
examination appears to indicate that the veteran's condition 
may have become more severe.  A November 1998 VA medical 
record showed that the veteran had reflux symptoms and 
chronic dyspepsia.  A December 1998 record indicated that the 
veteran was treated for reflux symptoms, sour eructation, and 
diarrhea up to six times a day.  The diagnosis included that 
of dumping syndrome.  

A January 1999 statement from a VA physician who treated the 
veteran for a number of years indicated that the veteran 
continued to have symptoms of dumping syndrome, including 
nausea, abdominal distention, and diarrhea up to six times a 
day usually following meals.  That physician also found that, 
while the veteran's dyspeptic symptoms were continuing, the 
picture was also confusing since the veteran had no weight 
loss, marginal ulcer disease, secondary anemia or 
malabsorption.  Furthermore, he indicated that there might 
also be psycho-physiologic symptoms.  

Subsequent VA records showed that the veteran was treated for 
complaints of increased nausea, groin pain and dyspepsia, 
diagnosed as peptic ulcer disease (March 1999) and complaints 
of persistent episodic pain, especially after eating, 
assessed as peptic ulcer disease (July 1999).  

The Board notes that there may be additional medical evidence 
available that is not already on file.  Noted in this regard 
is the absence of any clinical record of treatment since 
1999.  Copies of any records of ongoing treatment for 
symptoms of the veteran's service-connected post-gastrectomy 
syndrome should be obtained and associated with the claims 
file before the veteran undergoes further examination.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
this issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, this issue are remanded to the RO 
for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
a higher rating for his service-connected 
post-gastrectomy syndrome.  If the 
veteran seeks a higher rating for his 
service-connected bilateral inguinal 
hernia condition, he should evidence in 
support thereof.  The veteran should also 
be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
related problems since the last 
examination in August 1998.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for examination in order to 
determine the current severity of his 
service-connected post-gastrectomy 
syndrome.  All indicated testing in this 
regard should be accomplished.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  The examination report 
should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  The examiner should specifically 
be asked to give a medical opinion as to 
whether the service-connected post-
gastrectomy syndrome is severe, with 
associated nausea, sweating, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, or weight loss 
with malnutrition or anemia.  The 
examiner should also consider the extent 
to which any symptoms are due to another 
service-connected disorder, reaction from 
medications, or a psychiatric component.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be recorded and then associated with the 
veteran's claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review any claim asserted by the 
veteran.  The RO must ensure in this 
regard that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


